Name: 2009/875/EC: Commission Decision of 30Ã November 2009 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) NoÃ 689/2008 of the European Parliament and of the Council
 Type: Decision
 Subject Matter: trade;  chemistry;  international trade;  competition;  deterioration of the environment;  trade policy
 Date Published: 2009-12-02

 2.12.2009 EN Official Journal of the European Union L 315/25 COMMISSION DECISION of 30 November 2009 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 689/2008 of the European Parliament and of the Council (2009/875/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 689/2008 of the European Parliament and of the Council of 17 June 2008 concerning the export and import of dangerous chemicals (1), and in particular the second subparagraph of Article 12(1) thereof, After consulting the Committee established by Article 133 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (2), Whereas: (1) Under Regulation (EC) No 689/2008 the Commission is to decide on behalf of the Community whether or not to permit the import into the Community of each chemical subject to the prior informed consent (PIC) procedure. (2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organisation (FAO) have been appointed to provide secretariat services for the operation of the PIC procedure established by the Rotterdam Convention on the prior informed consent procedure for certain hazardous chemicals and pesticides in international trade, hereinafter the Rotterdam Convention, approved by the Community by Council Decision 2006/730/EC (3). (3) The Commission, acting as common designated authority, is required to forward import decisions on chemicals subject to the PIC procedure to the Secretariat of the Rotterdam Convention, on behalf of the Community and its Member States. (4) The group of chemicals tributyltin compounds has been added to the PIC procedure, as pesticides, by decision RC.4/5 of the fourth meeting of the Conference of the Parties and for which the Commission has received information from the Secretariat of the Rotterdam Convention in the form of a decision guidance document. Tributyltin compounds fall within the scope of Regulation (EC) No 1907/2006 and belong to those organostannic compounds that are severely restricted for use as substances and constituents of preparations acting as biocides. (5) The active substance bis(tributyltin) oxide falls within the scope of Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (4). Bis(tributyltin) oxide belongs to the group of tributyltin compounds and was used as wood preservative until this remaining use was banned by Commission Regulation (EC) No 1048/2005 of 13 June 2005 amending Regulation (EC) No 2032/2003 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (5). (6) Accordingly, a final import decision concerning tributyltin compounds should be taken, HAS DECIDED AS FOLLOWS: Sole Article The final decision on the import of tributyltin compounds as set out in the form for import response in the Annex is adopted. Done at Brussels, 30 November 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 204, 31.7.2008, p. 1. (2) OJ L 396, 30.12.2006, p. 1. (3) OJ L 299, 28.10.2006, p. 23. (4) OJ L 123, 24.4.1998, p. 1. (5) OJ L 178, 9.7.2005, p. 1. ANNEX FORM FOR IMPORT RESPONSE